Dear Mr. Gatewood,
This office is in receipt of your request for an Attorney General's Opinion regarding the disposition of excess funds remaining after the payment or defeasance of certain general obligation bonds (the Bonds") authorized in accordance with a proposition (the "Proposition") approved by the electorate of Washington.  Pertinently, the Proposition approved by the voters with respect to the issuance of the Bonds provided:
  "Shall the Parish of Washington, State of Louisiana, incur debt and issue bonds for the purpose of constructing a Parish jail system and facilities, with component parts thereof at Franklinton and at Bogalusa, respectively, including any necessary site acquisitions and site improvements, and acquiring the necessary equipment and furnishings therefore, which bonds shall be payable from ad valorem taxes in the manner provided by Article VI, Section 33 of the Constitution of the State of Louisiana of 1974 "
According to your correspondence:
  "The Town of Franklinton owns some property, including a building which currently houses the Franklinton Police Department and Franklinton Volunteer Fire Department.  These entities are moving to a new location.  The property is contiguous to the Washington Parish Jail property in Franklinton which was the subject of the bond issue.
  Washington Parish Government currently rents some "off-site" office space for some agencies of the Washington Parish Sheriff's Office.  If it is possible to purchase the existing property from the Town and relocate the off-site offices, it should provide savings and add convenience."
Specifically, you have asked this office to address two questions, the first of which is as follows:
  "Can Washington Parish Government use the excess money generated from payment of General Obligation Jail Bonds be used to purchase immovable property contiguous to the Washington Parish Sheriff's Office in Franklinton; said property to be used for housing of offices by the Washington Parish Sheriff?"
It has long been the opinion of this office that once a general obligation bond issue has been defeased or paid in full, any surplus tax proceeds remaining should be returned pro-rata to the taxpayers, if practical. If the expenses of the pro-rata return make this impractical, e.g., when the expenses involved in the return would amount to a larger sum than the amount returned, the funds should be used for a purpose similar to those for which the bonds were issued and authorized by the electorate.  Attorney General's Opinions Nos. 04-0072, 03-0112, 02-0221,93-294, 93-211, 89-444, 88-566, 88-430, 88-407, 88-281, 83-707, 81-1353,75 — 1034.  In this regard, I am enclosing a copy of Attorney General'sOpinion No. 81-1353, which quotes somewhat extensively from  AttorneyGeneral's Opinion No. 74-805, and sets out how a pro-rata return should be accomplished.
If the Parish governing body makes a determination that it is impractical or impossible to distribute the balance of the sinking fund to the taxpayers after payment of the bonds  or defeasance occurs, it is the opinion of this office that it would be appropriate for the balance in the sinking fund to be used for purposes similar to the purposes for which the Bonds were issued, namely, for the purpose of "constructing a Parish jail system and facilities including any necessary site acquisitions and site improvements, and acquiring the necessary equipment and furnishings therefore".
Assuming the additional office space will be used for purposes ancillary to the Sheriff's functions associated with his operation of the jail, use of the excess funds in question for the acquisition of a building to house Sheriff's offices at a site contiguous to the parish jail would be an appropriate use of the excess funds.
The second question presented for our attention is:
  "Would the property be limited to use by the Washington Parish Sheriff through the Washington Parish Government?"
In accordance with the language of the proposition, it is the opinion of this office that excess bond funds can only be used to provide facilities to be used for purposes associated with the operation of the jail.  We are unaware of any parish entities or officials, other than the Sheriff, involved in the operation of the Parish Jail.  As such, it is our opinion that if excess bond funds are utilized to purchase the building, it could only be used by the parish to provide space to the Sheriff.
Trusting the foregoing adequately responds to your request, I remain,
Yours very truly,
                         CHARLES C. FOTI, JR. Attorney General
                     BY: __________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam